Exhibit 10.5

Confidential Treatment

SIXTH AMENDMENT

TO

STANDARD MANUFACTURING AGREEMENT

BETWEEN

TERADYNE, INC.

AND

FLEXTRONICS CORPORATION

THIS SIXTH AMENDMENT (this “Amendment”) is made as of July 27, 2009 (the
“Effective Date”) by and between Teradyne, Inc., a Massachusetts corporation
having a place of business at 600 Riverpark Drive, North Reading, Massachusetts
01864, (“Customer”), and Flextronics Corporation, a Delaware corporation having
a place of business at 305 Interlocken Parkway, Broomfield, CO 80021
(“Supplier”).

W I T N E S S E T H:

WHEREAS, Customer and Solectron Corporation entered into a Standard
Manufacturing Agreement on November 24, 2003, as amended by the Amendment 1 to
Standard Manufacturing Agreement dated January 18, 2007 and the Second Amendment
to Standard Manufacturing Agreement dated August 27, 2007 (collectively, the
Master Agreement”) under which Supplier manufactures and sells to Customer
certain board assemblies and provides other products and services, more
specifically described in the Master Agreement; and

WHEREAS, on October 1, 2007, Solectron Corporation was acquired by Flextronics
International Ltd. and by operation of the merger agreement Flextronics
Corporation (“Flextronics”) became a party to the Master Agreement with all of
the rights, privileges, duties and obligations of Solectron Corporation
thereunder; and

WHEREAS, Customer and Supplier entered into the Third Amendment to the Master
Agreement dated March 27, 2008; and

WHEREAS, Customer and Supplier entered into the Fourth Amendment to the Master
Agreement dated December 18, 2008; and

WHEREAS, Customer and Supplier have since agreed to rescind the Fourth
Amendment; and

WHEREAS, Customer and Supplier desire to further amend the Master Agreement to
provide for the treatment of certain high value inventory items purchased by
Supplier and adjustments pursuant to an agreed return on invested capital
formula as set forth below; and

WHEREAS, all capitalized terms not defined herein shall have the meanings
ascribed to them in the Master Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.0 Treatment of High Value Material

 

  1.1 For purposes of this Amendment, “High Value Material” shall mean those
certain parts, assemblies and other materials whose sourcing is primarily
directed and controlled by Customer and that are listed by part number on the
attached Exhibit A.

 

  1.2 Customer and Supplier shall establish and maintain a running account of
material qualifying as High Value Material that has been purchased by Supplier
in compliance with the terms of the Master Agreement and the weekly Forecasts
provided by Customer to Supplier (the “High Value Material Account”). The High
Value Material Account shall be maintained and administered as follows:

1.2.1 Supplier shall provide to Customer a weekly report of material qualifying
as High Value Material, such report to contain part numbers, beginning and
ending balances of quantities and associated values for all qualifying
materials, and quantities and values of quantities that have been acquired or
consumed in the manufacturing process by Supplier in the preceding seven
(7) days (the “High Value Material Report”).

1.2.2 Subject to confirmation by Customer that such High Value Material was
properly acquired by Supplier per the weekly Forecast provided by Customer to
Supplier and the terms of the Master Agreement, Customer shall make an advance
payment to Supplier for the agreed cost of such High Value Material. The agreed
cost shall be determined per the parts detail sheet from the Final Configuration
and Test cost review file.

1.2.3 The advance payment by Customer for material qualifying as High Value
Material shall be effected via the issuance by Supplier to Customer of an
electronic debit memorandum that Customer shall pay via wire transfer within 45
days of the receipt of such debit memorandum.

1.2.4 In the event that the balance of the High Value Material Account decreases
from the prior week’s balance (i.e. the value of High Value Material sold to
Teradyne and consumed in the manufacturing of product by Supplier for Customer
exceeds the value of High Value Material acquired by Supplier per the Customer’s
Forecast), Supplier shall refund to Customer such pre-paid amounts or issue a
credit in favor of Customer to the High Value Material Account. The refund of
pre-paid amounts by Supplier to Customer shall be effected via the issuance of
an electronic credit memorandum and the wire transfer to Customer of a
corresponding amount of funds within 45 days of the receipt of the credit
memorandum or the issuance by Supplier of a credit in favor of Customer to the
High Value Material Account.

 

2



--------------------------------------------------------------------------------

  1.3 Title and risk of loss to all High Value Materials inventory as to which
advance payment is made by Customer shall remain with Supplier, subject to the
provisions of Section 1.4 below.

 

  1.4 At the election of Customer in its sole discretion, the High Value
Material Account balance may be settled at any time via the transfer of all of
Supplier’s right, title and interest in and to such pre-paid inventory to
Customer. Such transfer of title shall be free and clear of all liens and
encumbrances. The materials shall be delivered FCA Suzhou (i.e. cleared for
export at the customs bonded area of the Suzhou Industrial Park) (Incoterms
2010). All right, title and interest in such materials shall transfer to
Customer when the materials are cleared for export and made available to
Customer’s nominated agent at the Suzhou Industrial Park. All costs of shipping,
insurance and freight and customs duties, costs, taxes, premiums, and other
expenses relating to transportation and delivery from Supplier’s facility shall
be at Customer’s expense. Customer shall be responsible to provide insurance on
the materials while in transit. Supplier shall prepare documents for export at
Customer’s expense.

 

2.0 Return on Invested Capital (“ROIC”)

 

  2.1 In exchange for the grant of rights to Customer in and to certain
inventory held at Supplier’s Suzhou, China facility (as described below), and in
recognition of the volatility of the electronics manufacturing market, the
Supplier and the Customer will review the rate of return with respect to certain
of the Supplier’s investments in the electromechanical manufacture and assembly
(“EM”) and final configuration and test (“FCT”) segments of its business
operations, both of which are specific to the performance of services for
Customer. The means by which the parties agree to satisfy this joint objective
is referred to herein as Return on Invested Capital or “ROIC.”

 

  2.2 To ensure that Supplier realizes a mutually agreed upon reasonable ROIC
with respect to its invested capital in the aggregate of its EM and FCT business
segments, Customer agrees to make periodic inventory pre-payments or operating
profit payments to Supplier. Payments shall be in accordance with the ROIC
process per the established practice of the parties (the “ROIC Process”). ROIC
payments shall be made via the issuance of a debit memorandum by Supplier
indicating the amount to be advanced and issued in conformity with the ROIC
Process. In the event that Supplier’s ROIC with respect to its invested capital
in the aggregate of its EM and FCT business segments exceeds the maximum percent
permitted by the ROIC Process, Supplier agrees to issue a credit memorandum or
make a cash refund to Customer on a quarterly basis in accordance with the ROIC
Process.

 

  2.3 The mutual debits and credits that the parties anticipate will occur in
connection with the administration and implementation of the ROIC formula will
be represented by a pre-paid inventory account (the “Pre-Paid Inventory
Account”) to be established and maintained by Supplier, subject to verification
by Customer. The account balance shall be adjusted on a quarterly basis to
reflect the mutual debit/credit activity per the application of the ROIC
formula. All debit/credit memoranda issued with respect to the Pre-Paid
Inventory Account shall be funded by wire transfer within [15] days of the date
of issue.

 

3



--------------------------------------------------------------------------------

  2.4 Title and risk of loss to all inventory represented by the Pre-Paid
Inventory Account and as to which advance payment is made by Customer shall
remain with Supplier, subject to the provisions of Section 2.5 below.

 

  2.5 At the election of Customer in its sole discretion, the Pre-Paid Inventory
Account balance may be settled at any time via the transfer of all of Supplier’s
right, title and interest in and to such pre-paid inventory to Customer. Such
transfer of title shall be free and clear of all liens and encumbrances. The
materials shall be delivered FCA Suzhou (i.e. cleared for export at the customs
bonded area of the Suzhou Industrial Park) (Incoterms 2000). All right, title
and interest in such pre-paid inventory shall transfer to Customer when the
materials are cleared for export and made available to Customer’s nominated
agent at the Suzhou Industrial Park. All costs of shipping, insurance and
freight and customs duties, costs, taxes, premiums, and other expenses relating
to transportation and delivery from Supplier’s facility shall be at Customer’s
expense. Customer shall be responsible to provide insurance on the materials
while in transit. Supplier shall prepare documents for export at Customer’s
expense.

 

3.0 Effect of Amendment. Except as expressly modified by the terms of this
Amendment, all terms and conditions of the Master Agreement and the prior
amendments thereto shall remain in full force and effect. Notwithstanding
anything to the contrary contained herein, in the event of a conflict between
the provisions of this Amendment and those of the Master Agreement or the prior
amendments thereto, the provisions of this Amendment shall be controlling with
respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed by their duly authorized representatives as of the Effective Date.

 

FLEXTRONICS CORPORATION     TERADYNE INC. By:  

LOGO [g98062sig-sykes.jpg]

    By:  

LOGO [g98062sig-federico.jpg]

Printed:  

E.C. Sykes

    Printed:  

JIM FEDERICO

Title:  

President

    Title:  

VICE PRESIDENT

Date:  

27-July-09

    Date:  

28-July-09

 

4



--------------------------------------------------------------------------------

EXHIBIT A

HIGH VALUE MATERIAL

[    ]*

* - Confidential Treatment Requested. Omitted portions filed with the Securities
and Exchange Commission.